Citation Nr: 0805970	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of perforating wound of right forearm, involving 
muscle groups VIII and VII.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury, secondary to gunshot 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In an August 2006 decision, the Board denied entitlement to 
increased evaluations for residuals of perforating wound of 
right forearm, involving muscle groups VIII and VII and 
residuals of right ulnar nerve injury, secondary to gunshot 
wound.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an August 2007 Order, the Court 
granted an August 2007 Joint Motion for Remand and vacated 
the Board's August 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand wherein the parties maintained that the 
Board failed to provide adequate reasons and bases in denying 
an extraschedular award pursuant to 38 C.F.R. § 3.321(b).  
Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

In the August 2007 Joint Motion, the parties stated:

Here, the Board's decision acknowledges 
that Appellant claimed that he could no 
longer work due to his service-connected 
disabilities.  (R. at 13).  However, no 
medical examiner or other evidence 
confirms or refutes this assertion.  The 
Board, based on the silence of VA medical 
examiners regarding this issue, set forth 
a negative inference to refute 
Appellant's claim.  Thus, there was 
evidence indicating possible "marked 
interference" with employment without 
evidence to the contrary . . . .

See August 2007 Joint Motion for Remand, page 7.  

In light of the point raised in the Joint Motion, the Board 
feels that further action on this matter is warranted.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
disabilities on appeal since August 
2006, the date of the vacated Board 
decision.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for 
appropriate (i.e., orthopedic and 
neurological) VA examination(s) to 
determine the current severity of his 
service-connected right forearm and 
right ulnar nerve disabilities.  The 
claims file must be made available to 
the examiner(s) for review and the 
examiner(s) must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies deemed necessary should be 
performed.  The examiner(s) should 
provide an opinion whether it is at 
least as likely as not that veteran's 
service-connected right forearm and/or 
right ulnar nerve disabilities results 
in a marked interference with his 
employment.  A complete rationale for 
any opinion expressed should be 
provided.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



